UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): Sept. 27, 2011 LUCKY BOY SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 333-146675 27-3787574 (State or Jurisdiction) (Commission File Number) (IRS Employer ID Number) 7230 Indian Creek Ln., Ste 201, Las Vegas, NV 89149 (Address and telephone number of principal executive office) Registrant’s telephone number, including area code:(702) 839-4029 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e -4(c)) Item 8.01 Other Events. On September 27, 2011, the registrant became DTC eligible. Exhibits No.Exhibits None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUCKY BOY SILVER CORP. Per: /s/ Ken Liebscher Ken Liebscher President, Chief Executive Officer, and Director Oct. 3, 2011 EXHIBIT INDEX No.Exhibits None
